Title: From Thomas Jefferson to Ebenezer Hazard, 30 April 1775
From: Jefferson, Thomas
To: Hazard, Ebenezer


                    
                        Sir
                        Virginia April 30. 1775.
                    
                    Your letter of Aug. 23. 1774 and Proposals for collecting and publishing the American state papers I have received. It is an undertaking of great utility to the continent in general, as it will not only contribute to the information of all those concerned in the administration of government, but will furnish to any historical genius which may happen to arise those materials which he would otherwise acquire with great difficulty and perhaps not acquire at all. Any thing in my power I will most gladly contribute to the compilation. I will direct office copies of our charters, resolutions of assembly &c. and of our treaty with the commonwealth of England to be immediately made out, and will forward them by the bes means I can. I had before began a perusal of our antient records, which however I can only carry on when my attendance in assembly calls me to our capital from which my ordinary residence is remote. My progress in this will of course be slow. But it is probable it will enable me to bring into light some other valuable papers which do not come within any description I can at present make out to the clerk. As fast as any such occur I will forward them to you. But in the mean time I would recommend to your particular application Colo. Richard Bland one of our delegates in congress, a great antiquarian, and possessed of many valuable public papers which are not in our office, and which it is beleived are not in existence any where but in his collection. It is in his power to furnish every thing which this colony possesses proper for your purpose. If any thing further should occur in which I can be useful, be pleased to impart it to me with freedom, and my best endeavors shall be exerted to shew you how much I wish to see such a work forwarded. As the article of subscriptions has also it’s importance I shall hope to render service in procuring them at least. I am Sir Your very humble servt.,
                    
                        Th: Jefferson
                    
                 